EXHIBIT 10.8

FEDERAL HOME LOAN BANK OF SEATTLE

RETIREMENT FUND BENEFIT EQUALIZATION PLAN

Effective as of

November 23, 1991

Revised as of January 1, 2005



--------------------------------------------------------------------------------

RETIREMENT FUND BENEFIT EQUALIZATION PLAN

INTRODUCTION

The amendment and restatement of this Retirement Fund Benefit Equalization Plan
has been authorized by the Board of Directors of the Federal Home Loan Bank of
Seattle (the “Employer”) solely for the purpose of providing benefits to certain
employees selected by the Employer, which benefits would have been payable under
the Regulations governing the Comprehensive Retirement Program of the Financial
Institutions Retirement Fund, as they may be from time to time amended and as
adopted by the Employer, but for the limitations placed on benefits for such
employee by Sections 401(a) (17) and 415 of the Internal Revenue Code of 1986,
as amended from time to time, or any successor thereto (“Code”).

This Plan is intended both to provide benefits in excess of the limitations on
benefits imposed by the Code and to provide certain other supplemental benefits
for eligible employees whose benefits payable under this Plan shall be paid
solely from the general assets of the Employer and/or a grantor trust
established by the Employer to pay such benefits. No benefits under this Plan
shall be payable from the assets of the Financial Institutions Retirement Funds.
The Employer intends that this restated Plan will comply with Code Section 409A
and will be administered and interpreted consistently with that intention.



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

When used in the Plan, the following terms shall have the following meanings:

1.01 “Actuary” means the independent consulting actuary retained by the Employer
to assist the Committee in its administration of the Plan.

1.02 “Employer” means the Federal Home Loan Bank of Seattle.

1.03 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with Article 5 of the Plan to receive the benefit, if any, payable
upon the death of a Member of the Plan.

1.04 “Board of Directors” means the Board of Directors of the Employer.

1.05 “Committee” means the Retirement Fund Benefit Equalization Plan Committee
appointed by the Board of Directors to administer the Plan.

1.06 “Effective Date” means January 1, 2008. The original Effective Date was
November 23, 1991.

1.07 “Fund” means the Pentegra Defined Benefit Plan for Financial Institutions
(formerly Financial Institutions Retirement Fund), a qualified and tax-exempt
pension plan and trust under Sections 401(a) and 501(a) of the Code.

1.08 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

1.09 “Member” means a Highly-Compensated Employee of the Employer as that term
is defined in the Fund who has been selected to be a Member by the Board of
Directors. The Fund was closed to new members effective for employees hired on
or after January 1, 2004.

1.10 “Plan” means Federal Home Loan Bank of Seattle Retirement Fund Benefit
Equalization Plan, as set forth herein and as amended from time to time, plus
any administrative rules adopted by the Committee.

1.11 “Pre-2005 Benefit Accruals” means the portion of the Member’s benefit under
Section 3.01 that accrued prior to January 1, 2005, as determined by the
Actuary.

1.12 “Regulations” means the Regulations governing the Comprehensive Retirement
Program of the Fund as from time to time amended, and as adopted by the
Employer.



--------------------------------------------------------------------------------

ARTICLE 2. MEMBERSHIP

2.01 Each employee of the Employer who is selected as a Member in this Plan and
who is included in the membership of the Fund shall be enrolled as a Member of
the Plan on the date he is selected as a Member by the Board of Directors.

2.02 If the Member is no longer entitled to participate in the Fund, his
membership in the Plan shall terminate on such date.

2.03 A benefit shall be payable under the Plan to or on account of a Member only
upon the Member’s retirement, death or other termination of employment with the
Employer.



--------------------------------------------------------------------------------

ARTICLE 3. AMOUNT OF BENEFITS

3.01 The amount, if any, of the annual benefit payable to or on account of a
Member pursuant to the Plan shall equal the excess of (i) over (ii), adjusted as
provided in (iii), as determined by the Committee, where:

i. is the annual benefit (as calculated by the Fund on the basis of a lump sum
form of Payment) that would otherwise be payable to or on account of the Member
by the Fund on the first day of the month on or after the Member’s date of
termination of employment under the Regulations if the provisions of the
Regulations were administered without regard to the limitations imposed by
Sections 401(a)(17) and 415 of the Code; and on the basis of salary unreduced by
elective contributions under the Employer’s Thrift Plan Benefit Equalization
Plan; and

ii. is the annual benefit (as calculated by the Fund on the basis of a lump sum
form of payment ) that is or would be payable to or on account of the Member by
the Fund on the first day of the month on or after the Member’s date of
termination of employment under the Regulations after giving effect to any
reduction of such benefit required by the limitations imposed by Sections
401(a)(17) and 415 of the Code;

iii. The lump sum resulting from i – ii will be adjusted to an actuarial
equivalent benefit in the form of payment elected by the Member pursuant to
Section 4.2 if applicable and 4.3, or if none was elected in the Regular Form of
payment, using the same actuarial factors and assumptions then used by the Fund
to determine actuarial equivalence under the Regulations.

For the purposes of this Section 3.01, “annual benefit” includes any “Active
Service Death Benefit”, “Retirement Adjustment Payment”, “Annual Increment” and
“Single Purchase Fixed Percentage Adjustment” which the Employer elected to
provide its employees under the Regulations. For purposes of this Section 3.01,
the annual benefit as calculated by the Fund is determined on the basis of the
definition of Salary included in the Fund’s qualified retirement plan document,
which determines Salary before any salary reduction contributions to the
Employer’s 401(k) Plan, to the Employer’s Internal Revenue Code Section 125
flexible benefits plan, and to the Employer’s Internal Revenue Code
Section 132(f) qualified transportation fringe benefits plan.

3.02 For purposes of the Plan the “Regular Form” of payment means an annual
benefit payable for the Member’s lifetime and the death benefit described in
Section 3.04 below.

3.03 If a Member had elected an optional form of payment and dies after the date
his benefit payments under the Plan had commenced, the only death benefit, if
any, payable under the Plan in respect of said Member shall be the amount, if
any, payable under the optional form of payment which the Member had elected
under the Plan. If a Member had elected an optional form of payment and dies
before the date his benefit payments under the Plan commence, the election of an
optional form of benefit shall be inoperative.



--------------------------------------------------------------------------------

3.04 Upon the death of a Member who had not elected an optional form of payment
, or who died before his benefit payments under the Plan commenced, a death
benefit shall be paid to the Member’s beneficiary in a lump sum equal to the
excess, if any, of (i) over (ii), where

i. is an amount equal to 12 times the annual benefit, if any, payable under
Section 3.02 above, and

ii. is the sum of the benefit payments, if any, which the Member had received
under the Plan.

3.05 If a Member is restored to employment with the Employer after payment of
his benefit under the Plan has commenced, all payments under the Plan shall
thereupon be discontinued. Upon the Member’s subsequent retirement or
termination of employment with the Employer, his benefit under the Plan shall be
recomputed in accordance with Sections 3.01, 3.02, 3.03 and 3.04, but shall be
reduced by the actuarial equivalent value of the amount of any benefit paid by
the Plan in respect of his previous retirement or termination of employment, and
such reduced benefit shall be paid to the Member in accordance with the
provisions of the Plan. For purposes of this Section 3.05, the actuarial
equivalent value to the benefit paid in respect of a Member’s previous
retirement or termination of employment shall be determined by the Actuary
utilizing for that purpose the same actuarial factors and assumptions then used
by the Fund to determine actuarial equivalence under the Regulations.



--------------------------------------------------------------------------------

ARTICLE 4. TIME AND ELECTION OF BENEFIT PAYMENTS

4.01 Except for an allowed acceleration of payment pursuant to Section 4.04, a
Member will receive or begin to receive payment of his benefits under the Plan
within 60 days after termination of employment. Termination of employment shall
be determined under Treasury Reg. Section 1.409A-1(h)(ii).

4.02 A Member may, at any time prior to the Member’s retirement or termination
of employment, irrevocably elect the form of payment of the portion of the
Member’s benefit consisting of the Member’s Pre-2005 Benefit Accruals. The
Member’s Pre-2005 Benefit Accruals will be converted by the Actuary to any
optional form of payment permitted under the Regulations, using as nearly as
possible the same actuarial factors and assumptions then used by the Fund to
determine actuarial equivalence under the Regulations. If no such election is
made, the Member’s Pre-2005 Benefit Accruals will be paid in the Regular Form.

4.03 A Member may, no later than December 31, 2008, irrevocably elect the form
of payment of the Member’s benefit that accrued after December 31, 2004
(“Post-2004 Benefit Accruals”). Such portion of the Member’s benefit will be
converted by the Actuary to any optional form of payment permitted under the
Regulations, using as nearly as possible the same actuarial factors and
assumptions then used by the Fund to determine actuarial equivalence under the
Regulations. If no such election is made, the Member’s Post-2004 Benefit
Accruals will be paid in the Regular Form.

4.04 Except as provided in this Section 4.04, the time or schedule of payment of
a Member’s benefit may not be accelerated. The time or schedule of payment of
the Member’s benefit may be accelerated under any of the following “Acceleration
Events” to a date no later than 120 days following the Committee’s determination
that an Acceleration Event has occurred, and paid in a lump sum: (i) as
necessary to fulfill a qualified domestic relations order as defined in Code
Section 414(p); (ii) termination of the plan as allowed by Treas. Reg.
1.409A-3(j)(4); (iii) a lump sum payment if the value of the Member’s benefit is
less than the amount then in effect under Code section 402(g)(1)(B) at the time
the Member’s benefit is scheduled to begin.



--------------------------------------------------------------------------------

ARTICLE 5. SOURCE AND METHOD OF PAYMENTS

5.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Employer, notwithstanding
that the Employer, in its discretion, may establish a bookkeeping reserve or a
grantor trust (as such term is used in Sections 671 through 677 of the Code) to
reflect or to aid it in meeting its obligations under the Plan with respect to
any Member or beneficiary. No benefit whatever provided by the Plan shall be
payable from the assets of the Fund. No Member shall have any right, title or
interest whatever in or any investments which the Employer may make or any
specific assets which the Employer may reserve to aid it in meeting its
obligations under the Plan.

5.02 Should the Employer choose to establish a bookkeeping reserve or a grantor
trust, the amount of the reserve or the funding of the trust may be based upon
actuarially determined amounts reflecting the benefit payable, and funding of
any grantor trust shall be subject to approval by the Board of Directors and the
Federal Housing Finance Board.

5.03 All Plan benefit payments shall commence as provided in Article IV, except
that no benefit shall be paid prior to the date benefits under the Plan can be
definitely determined by the Committee.



--------------------------------------------------------------------------------

ARTICLE 6. DESIGNATION OF BENEFICIARIES

6.01 The beneficiary who shall be entitled to receive the amount, if any,
payable under the Plan upon a Member’s death shall be the same as the Member has
chosen for the Fund.

6.02 If no such valid beneficiary designation is in effect at the time of a
Member’s death, or if no designated beneficiary survives the Member, the
Member’s estate shall be deemed to have been designated his beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may pay such amount into any court of appropriate
jurisdiction and such payment shall be a complete discharge of the liability of
the Plan and the Employer therefore.



--------------------------------------------------------------------------------

ARTICLE 7. ADMINISTRATION OF THE PLAN

7.01 The Board of Directors has delegated to the Committee, subject to those
powers which the Board has reserved as described in Article 8 below, general
authority over and responsibility for the ministerial administration of the
Plan. The Committee shall, subject to the review and approval of the Governance,
Budget and Compensation Committee of the Board of Directors, interpret and
construe the Plan, make all determinations considered necessary or advisable for
the administration of the Plan and the calculations of the amount of benefits
payable thereunder, and review claims for benefits under the Plan. The
Governance, Budget and Compensation Committee of the Board of Directors’
interpretations and constructions of the Plan and its decisions or actions
thereunder shall be binding and conclusive on all persons for all purposes.
Provided, however, that effective November 1, 2003, the Board of Directors
delegates amendment authority to the Committee to adopt Plan amendments which
are of an administrative nature or are required or permitted under applicable
law, provided that any such amendment is reported to the Board within 2 1/2
months after the end of the Plan Year in which that amendment is adopted.

7.02 If the Committee deems it advisable, it shall arrange for the engagement of
the Actuary, and legal counsel and certified public accountants (who may be
counsel or accountants for the Employer), and other consultants, and make use of
agents and clerical or other personnel, for purposes of the Plan. The Committee
may rely upon the written opinions of such Actuary, counsel, accountants, and
consultants, and upon any information supplied by the Fund for purposes of
Section 3.01 of the Plan, and delegate to any agent or to any subcommittee or
Committee member its authority to perform any act hereunder, including without
limitations those matters involving the exercise of discretion; provided,
however, that such delegations shall be subject to revocations at any time at
the discretion of the Committee. The Committee shall report to the Governance,
Budget and Compensation Committee of the Board of Directors at least once each
calendar year with regard to the matters for which it is responsible under the
Plan.

7.03 The Committee shall consist of at least three individuals, each of whom
shall be appointed by, shall remain in office at the will of, and may be
removed, with or without cause, by the Board of Directors. No Committee member
shall be entitled to act on or decide any matters relating solely to such member
or any of his rights or benefits under the Plan. Any Committee member may resign
at any time. A Committee member shall not receive any special compensation for
serving in such capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee or any member thereof in any jurisdiction.

7.04 The Committee shall elect or designate its own Chairman, establish its own
procedures and the time and place for its meetings and provide for the keeping
of minutes of all meetings. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chairman, without a meeting by mail or telephone, provided that all of
the Committee members are informed in writing of the vote.

7.05 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. The Committee will present its determination
regarding all claims



--------------------------------------------------------------------------------

to the Governance, Budget and Compensation Committee of the Board of Directors
for approval. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or his beneficiary (the
“claimant”). The claimant may request a review by the Governance, Budget and
Compensation Committee of the Board of Directors of any decision denying the
claim in whole or in part. Such request shall be made in writing and filed with
the Governance, Budget and Compensation Committee of the Board of Directors
within 30 days of such denial. A request for review shall contain all additional
information which the claimant wishes the Governance, Budget and Compensation
Committee of the Board of Directors to consider. The Governance, Budget and
Compensation Committee of the Board of Directors may hold any hearing or conduct
any independent investigation which it deems desirable to render its decision
and the decision on review shall be made as soon as feasible after the
Governance, Budget and Compensation Committee of the Board of Directors receipt
of the request for review. Written notice of the decision on review shall be
furnished to the claimant. For all purposes under the Plan, such decisions on
claims (where no review is requested) and decisions on review (where review is
requested) shall be final, binding and conclusive on all interested persons as
to all matters relating to the Plan.

7.06 All expenses incurred by the Committee and the Governance, Budget and
Compensation Committee of the Board of Directors in its administration of the
Plan shall be paid by the Employer.



--------------------------------------------------------------------------------

ARTICLE 8. AMENDMENT AND TERMINATION

8.01 The Board of Directors may amend, suspend or terminate, in whole or in
part, the Plan without the consent of the Committee, any Member, beneficiary or
other person, except that no amendment, suspension or termination shall
retroactively impair or otherwise adversely affect (without consent) the rights
of any Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as such accrued benefits are
determined by the Committee.



--------------------------------------------------------------------------------

ARTICLE 9. GENERAL PROVISIONS

9.01 The Plan shall be binding upon and inure to the benefit of the Employer and
its successors and assigns and the Members, and the successors, assigns,
designees and estates of the Members. The Plan shall also be binding upon and
inure to the benefit of any successor organization succeeding to substantially
all of the assets and business of the Employer, but nothing in the Plan shall
preclude the Employer from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligation of the Employer hereunder. The
Employer agrees that it will make appropriate provision for the preservation of
the Members’ rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization, or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Employer, the term “Employer” shall refer
to such other organization and the Plan shall continue in full force and effect
to the extent such successor organization has assumed the Plan. If such
successor organization does not assume the Plan, the Employer remains liable for
payment of Plan benefits under this Plan.

9.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Employer or as
affecting the right of the Employer to dismiss any Member from its employ.

9.03 The Employer shall withhold or cause to be withheld from all benefits
payable under the Plan all federal, state, local or other taxes required by
applicable law to be withheld with respect to such payments.

9.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.

9.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment, or any part therefor,
due to such person or his estate (unless a prior claim therefor has been made by
a duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, adult child or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the Employer therefore.

9.06 The unpaid balance of any account maintained pursuant to this Plan is an
unsecured, general obligation of the Employer. All amounts deferred hereunder
remain the unrestricted assets of the Employer. Any assets purchased shall
remain the sole property of the Employer subject to the claims of its general
creditors and shall be available for the Employer’s use for whatever purpose
desired. No Participant hereunder shall have any right other than the unsecured
promise of the Employer to pay deferred Compensation in the future. No
Participant has ownership rights with respect to any asset of the Employer by
reason of his or her participation in this Plan.



--------------------------------------------------------------------------------

9.07 All elections, designations, requests, notices, instructions, and other
communications from a Member, beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be mailed by first-class mail or
delivered to such location as shall be specified by the Committee and shall be
deemed to have been given and delivered only upon actual receipt thereof at such
location.

9.08 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Employer and shall not be deemed salary
or other compensation by the Employer for the purpose of computing benefits to
which any employee may be entitled under any plan or arrangement of the
Employer.

9.09 No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith, unless due
to the Committee Member’s willful misconduct or gross negligence. The Employer
shall indemnify and hold harmless each Committee member and each employee,
officer or director of the Employer, to whom any duty, power, function or action
in respect of the Plan may be delegated or assigned, against any cost or expense
(including fees of legal counsel) and liability (including any sum paid in
settlement of a claim or legal action with the approval of the Employer) arising
out of anything done or omitted to be done in connection with the Plan, unless
arising out of such person’s fraud, bad faith, willful misconduct or gross
negligence.

9.10 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.

9.11 The captions preceding the section of the Plan have been inserted solely as
a matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.

9.12 The Plan shall be construed, administered and enforced according to the
laws of the State of Washington in effect from time to time. Venue shall also be
in the State of Washington.



--------------------------------------------------------------------------------

This amended and restated Retirement Fund Benefit Equalization Plan has been
duly executed by the Employer’s authorized representative this 30th day of
December, 2008, to be effective as of the 1st day of January, 2008.

 

FEDERAL HOME LOAN BANK OF SEATTLE Mike Daly By:    /s/ Mike C. Daly   Chairman
of the Board Of Directors

 

Attest:

/s/ Christina J. Gehrke

Corporate Secretary